John A. Fogleman, Justice, concurring. I concur in the majority opinion. There was far more evidence introduced relating to Dean’s failure to carry out promises to do acts in the future than there was bearing upon his misrepresentation of an existing fact. This evidence was admissible as bearing upon the fraudulent intent of Dean in obtaining money from Helms by misrepresenting fact, not intentions. Furthermore, it would be difficult, if not impossible, to separate the testimony to keep out any that bore upon Dean’s allegedly false representations and upon his conduct at the time and thereafter, so that the jury would understand that a misrepresentation as to one’s present intention to do something in the future was not the misrepresentation of an existing fact. Somewhere in the course of the proceeding, the defendant was entitled to have the effect of that testimony limited in a manner the jury could understand without having to interpret the meaning of the words “an existing fact or past fact, or state of facts”. This interpretation has often been difficult even for lawyers and judges, who are supposed to have a great deal more education and insight in that respect than most jurors. I think the dissent puts too much emphasis on a part of appellant’s objection to the failure to give the instruction. He requested a correct instruction and stated that it was not covered by other instructions. In addition, he objected that failure to give the instruction would permit the state to argue that “a present intention is a material fact”. (Emphasis mine.) In his brief here, the appellant points out not only that the state might argue in closing that that was a misrepresentation as to future conduct and that, at the time of this misrepresentation, appellant had a present intention not to perform, but, aptly and pertinently, that the jury might so find. And it seems to me that it might well do so, without the matter being argued by the prosecuting attorney at all. Consequently, as I view the matter, something more than an abstract statement and something more important than restriction of closing argument were involved.